Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's responses, filed 4 and 12 November 2020, have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1, 7, and 14 have been amended.
Claims 1-20 have been rejected.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 120, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 27 Dec. 2017.

Objections
Claim 7 is objected to for the following informality:
electronically removing PHI data from the field identified as having PHI data in the segment correspond to the header; and is improper English and should read “segment corresponding to the header”.
Appropriate correction is required. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 – Statutory Categories of Invention:
Claims 1-20 are drawn to a method and non-transitory computer-readable media, which are statutory categories of invention.
Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a computerized method in part performing the steps of identifying a header for each of the plurality of segments in the message; for the header identified for each of the plurality of segments, recognizing when the header corresponds to a type of segment predicted to encode personally identifying information and recognizing when the header corresponds to a type of segment predicted to not encode the personally identifying information; for each header recognized as corresponding to the type of segment predicted to encode personally identifying information, identifying the data in the segment that encodes the-personally identifying information written in computer programming code; removing the identified data that encodes the personally identifying information from the segment of the message; and inserting non-personally identifying information as new data into the segment of the message to replace the removed data. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B). The claim steps recite a process of collecting messages containing protected information, identifying the protected information, and replacing the protected information with non-protected information into the message. This amounts to analyzing information in a way that can be performed mentally then displaying the results.

Independent claim 14 recites one or more non-transitory computer-readable media in part performing the steps of identifying a header for each of the plurality of segments in the message; for each header identified, recognizing when the header corresponds to one or more types of segment predicted to encode PHI data and recognizing when the header corresponds to a type of segment predicted to not encode PHI data; for each header recognized as corresponding to the one or more types of64819-9910-9073 viApplication No. 15/855,224Attorney Docket No. 27098.281572Supplemental Response Filed: 11/12/2020Reply to Office Action of: 08/06/2020 segment predicted to encode PHI data, identifying one or more fields containing PHI data in the segment corresponding to the header; for each of the one or more fields identified as containing PHI data based on the segment corresponding to the header in the plurality of messages, identifying a defined value format of each of the 
Therefore, the above claims, as a whole, are directed towards an abstract idea.
Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1 and 7 recite an electronic message. The specification does not further define the electronic message. The use of an electronic message, in this case to contain patient information in a computer readable format, only recites the electronic message as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1, 7, and 14 recite the electronic removing and inserting of data. The use of electronic data manipulation, in this case to remove and insert data, only recites the electronic data manipulation as a tool which only serves to remove/input/output data for use by the abstract idea (MPEP § 2106.05(g) - 
Claims 7 and 14 recite a non-transitory computer-readable media. The specification does not further define the non-transitory computer-readable media. The use of a non-transitory computer-readable media, in this case to execute the security measure for identity protection, only recites the non-transitory computer-readable media as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 7 and 14 recite computer-executable instructions. The specification defines the computer-executable instructions as including program modules that are executed by a computing device; the program modules may include, but are not limited to, routines, programs, objects, components, and data structures that perform particular tasks or implement particular data types (p. 28 ¶ 0068). The use of a computer-executable instructions, in this case to execute the security measure for identity protection, only recites the non-transitory computer-readable media as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 7 and 14 recite HL7 messages. The specification defines the HL7 message as electronic data messaging protocol that enables messaging between applications across systems and that promotes interoperability between systems which encode electronic data using American Standard Code for Information Interchange (ASCII) comprising segments of related information (Detailed Description on p. 7 ¶ 0030). The use of a HL7 message, in this case to send clinical information between two location securely, only recites the HL7 message to perform an existing process and only amounts to an instruction to 
Claim 1 recites obtaining an electronic message written in computer programming code, the electronic message having a plurality of segments. The use of obtaining an electronic message written in computer programming code, the electronic message having a plurality of segments only recites the limitation as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
Claim 7 recites obtaining a Health Level Seven (HL7) message written in computer programming code, the HL7 message having a plurality of segments. The use of obtaining a Health Level Seven (HL7) message written in computer programming code, the HL7 message having a plurality of segments only recites the limitation as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
Claim 14 recites obtaining a plurality of messages written in computer programming code that include Personal Health Information (PHI) data. The use of obtaining a plurality of messages written in computer programming code that include Personal Health Information (PHI) data only recites the limitation as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1 and 7 recite an electronic message.
Claims 1, 7, and 14 recite the electronic removing and inserting of data.

Claims 7 and 14 recite computer-executable instructions.
Claims 7 and 14 recite HL7 messages.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Additionally, the use of HL7 messaging format standard is well understood, routine, and conventional for systems scrubbing PHI from patient data contained in an HL7 format. This position is supported by (1) Ferrández et al., Evaluating current automatic de-identification methods with Veteran’s health administration clinical documents, 12(109) BMC Medical Research Methodology 3 (2012) (see for an example of PHI scrubbing from an HL7 messaging system); (2) Friedlin and McDonald, A Software Tool for Removing Patient Identifying Information from Clinical Documents, 15(5) J of the American Med Informatics Ass 601-610 (Oct. 2008)(see for an example of a software tool for removing patient identifying information from a HL7 message); and (3) Kushida et al., Strategies for de-identification and anonymization of electronic health record data for use in multicenter research studies, 50 Med Care S82-101 (July 2012)(see for an example of de-identification and anonymization of HL7 messages from clinical text documents).
Claim 1 recites obtaining an electronic message written in computer programming code, the electronic message having a plurality of segments.
Claim 7 recites obtaining a Health Level Seven (HL7) message written in computer programming code, the HL7 message having a plurality of segments.
obtaining a plurality of messages written in computer programming code that include Personal Health Information (PHI) data.
The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Abbreviated Analysis for Depending Claims: 
Claim 2 recites in part identifying one or more fields in the electronic message; and24819-9910-9073 viApplication No. 15/855,224Attorney Docket No. 27098.281572Supplemental Response Filed: 11/12/2020Reply to Office Action of: 08/06/2020 identifying the data that encodes the personally identifying information in the one or more fields in the electronic message.
Claim 3 recites in part analyzing values of the data that encodes the personally identifying information in the one or more fields and identifying, for each of the one or more fields, a value format of the data that encodes the personally identifying information in each of the one or more fields.
 maintaining the value format of the one or more fields while removing values of the personally identifying information encoded as the data in the one or more fields.
Claim 5 recites in part for each of the one or more fields from which data was removed, electronically generating new values using the value format identified, wherein the new values encode non-personally identifying information; and for each of the one or more fields from which data was removed, inserting the new data into each of the one or more fields, wherein the new data includes3 4819-9910-9073 viApplication No. 15/855,224Attorney Docket No. 27098.281572Supplemental Response Filed: 11/12/2020Reply to Office Action of: 08/06/2020the new values that encode non-personally identifying information.
Each of these steps of the preceding dependent claims 2-5 only serve to further limit or specify the features of independent claim 1, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
Claim 6 recites in part wherein the electronic message is a Health Level Seven (HL7) protocol message. The use of a HL7 message, in this case to send clinical information between two location securely, only recites the HL7 message to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.04(a)(2)(III)(c)(2) citing the abstract idea grouping for mental processes in a computer environment). Additionally, the use of HL7 messaging format standard is well understood, routine, and conventional for systems scrubbing PHI from patient data contained in an HL7 format as established above. 
Claim 8 recites in part identifying a total number of characters in the field; identifying a position of each of the characters relative to one another in the field; identifying when one or more of the characters are grouped together in the field; or identifying a relationship between the characters when one or more of the characters are grouped together in the field.
Claim 9 recites in part electronically generating the non-PHI data that conforms to the two or more of: the total number of characters identified in the field, the identified position of each of the characters relative to one another in the field, the relationship identified between the characters identified when one or more of the characters are grouped together in the field.
Claim 10 recites in part recognizing a plurality of value formats for the plurality of fields54819-9910-9073 viApplication No. 15/855,224Attorney Docket No. 27098.281572Supplemental Response Filed: 11/12/2020Reply to Office Action of: 08/06/2020 within the segment in the HL7 message that include PHI data.
Each of these steps of the preceding dependent claims 8-10 only serve to further limit or specify the features of independent claim 7, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
Claim 11 recites in part locating, in a data store, the non-PHI data that corresponds to the identified field and that conforms to the identified value format of said field. The use of a data store, to store data for later location and use by the system in a relational database, only recites the data store as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). The use of the data store only amounts to mere instructions to perform the abstract idea using a computer and is not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Claim 12 recites in part wherein the non-PHI data is simultaneously inserted into all of the plurality of fields from which the PHI data is removed to electronically create the new HL7 message. Each of these steps of the preceding dependent claim 12 only serve to further limit or specify the features of independent claim 7, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. 
Claim 13 recites in part providing the new HL7 message as input to a dataflow. The use of providing the new HL7 message as input to a dataflow recites the limitation as a tool which only serves to output data 
Claim 15 recites in part associating two or more messages of the plurality of messages that contain identical PHI data; and for each of the one or more fields from which the identical PHI data is removed for the two or more associated messages, electronically and simultaneously inserting identical non-PHI data into the two or more associated messages. Each of these steps of the preceding dependent claim 15 only serve to further limit or specify the features of independent claim 14, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
Claim 16 recites in part retrieving, from a data store, the non-PHI data that corresponds to the field and 7 4819-9910-9073 viApplication No. 15/855,224Attorney Docket No. 27098.281572Supplemental Response Filed: 11/12/2020Reply to Office Action of: 08/06/2020conforms to the defined value format of said field. The use of a data store, to store data for later location and use by the system in a relational database, only recites the data store as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). The use of the data store only amounts to mere instructions to perform the abstract idea using a computer and is not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Claim 17 recites in part wherein the PHI data in the HL7 message is recognized as distinguishable from the non-PHI data in the HL7 message based on user-defined configurations. Each of these steps of the preceding dependent claim 17 only serve to further limit or specify the features of independent claim 14, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
wherein the non-PHI data inserted into the new HL7 message is compatible with HL7 messaging protocol.  The use of a HL7 message format, in this case to send clinical information between two location securely, only recites the HL7 message format to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.04(a)(2)(III)(c)(2) citing the abstract idea grouping for mental processes in a computer environment). Additionally, the use of HL7 messaging format standard is well understood, routine, and conventional for systems scrubbing PHI from patient data contained in an HL7 format as established above. 
Claim 19 recites in part when two or more of the plurality of messages contain identical PHI data, inserting non-identical non-PHI data into the two or more of the plurality of messages for each of the one or more fields from which the PHI data is removed for the two or more of the plurality of messages. Each of these steps of the preceding dependent claim 19 only serve to further limit or specify the features of independent claim 14, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
Claim 20 recites in part providing the new HL7 message as input to a dataflow. The use of providing the new HL7 message as input to a dataflow recites the limitation as a tool which only serves to output data created by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 

Claims 1-20 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a) & (b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. An adequate written description for a computer-implemented functional claim limitation contains both the computer and the algorithm that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement (MPEP § 2161.01). The claims recite the limitation “recognizing when the header corresponds to a type of segment predicted to encode personally identifying information and recognizing when the header corresponds to a type of segment predicted to not encode the personally identifying information” (claim 1; claim 7 and 14 specifying that the personally identifying information is personal health information) that, read in light of the specification, fail to adequately disclose the method of performing the recognition process beyond stating that certain headers may indicate there is PHI in the corresponding message body (Detailed Description at p. 10 ¶ 0036) but does not provide any detail as to how these headers are “recognized” outside of stating “may be recognized… based on user-defined configurations (Detailed Description on p. 15 ¶ 0045). While the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology, the claims read in light of the specification fail to disclose the algorithm for recognizing when the header corresponds to a type of segment having an increased likelihood of encoding personally identifying information in sufficient detail. 
Claim 14 recites the limitation identifying a header for each of the plurality of segments in the HL7 message beginning in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bilodeau and Carmo (US Patent No. 10,223,548)[hereinafter Bilodeau] in view of Mabotuwana et al., An HL7 Data Pseudonymization Pipeline, Int Conference on Healthcare Informatics (2015) [hereinafter Mabotuwana] in further view of Knodt et al. (US Patent App Pub No 2016/0259957)[hereinafter Knodt]. 
As per claim 1, Bilodeau teaches on the following limitations of the claim:
a computerized method comprising: obtaining an electronic message written in computer programming code is taught in the Claims at column 25 lines 27-29 (teaching on a computer readable medium with program storage encoded to perform the data scrubbing steps of the claimed invention);
identifying the data in the segment that encodes the personally identifying information written in computer programming code is taught in the Detailed Description at column 16 lines 18-20, column 18 lines 18-31, in the Figures at fig. reference character 510a, 516a, 
electronically removing the identified data that encodes the personally identifying information data from the segment of the electronic message; and is taught in the Summary at column 3 lines 24-31, Detailed Description at column 4 lines 44-46, column 13 lines 41-60, and in the Claims at column 23 lines 55-56 and column 26 lines 37-39 (teaching on replacing the PII with a replacement with the same value as the removed PII); -AND-
electronically inserting non-personally identifying information as new data into the segment of the electronic message to replace the removed data is taught in the Summary at column 3 lines 24-31, Detailed Description at column 4 lines 44-46, column 13 lines 41-60, and in the Claims at column 23 lines 55-56 and column 26 lines 37-39 (teaching on replacing the PII with a replacement with the same value as the removed PII and replacements being generated using a generalization function to create unique, PII-free placeholders).
Bilodeau fails to teach the following limitation of claim 1. Mabotuwana, however, does teach the following:
the electronic message having a plurality of segments is taught in the § II Methods A. Overview of HL7 on p. 303 in col 2 (teaching on a message with a series of segments with corresponding text fields);
identifying a header for each of the plurality of segments in the electronic message is taught in the § II Methods A. Overview of HL7 on p. 304 in col 1 (teaching on identifying a header for each segment of the message that corresponds to a segment dependent on the type of message being transmitted);
for the header identified for each of the plurality of segments is taught in the § II Methods D. Algorithm Development - HL7 Parser on p. 305 in col 1 (teaching on parsing through the 
for each header recognized as corresponding to the type of segment predicted to encode personally identifying information is taught in the § II Methods D. Algorithm Development - HL7 Parser on p. 305 in col 1 (teaching on scrubbing message content from headers determined to contain PHI data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PII message scrubbing system taught by Bilodeau to include HL7 message parsing based on header labels for PHI data as taught by Mabotuwana. A person having ordinary skill in the art would be motivated to include HL7 message parsing based on header labels for PHI data in order to “de-identify PHI from production HL7 messages so that the data is HIPAA-compliant… [and] so that other non-HIPAA fields (such as physician names) can also be easily de-identified.” (Mabotuwana in the § I. Introduction on p. 303 col 2). 
Both Bilodeau and Mabotuwana fail to teach the following limitation of claim 1. Knodt, however, does teach the following:
recognizing when the [segment] corresponds to a type of segment predicted to encode personally identifying information and recognizing when the header corresponds to a type of segment predicted to not encode the personally identifying information is taught in the Detailed Description in ¶ 0043 (teaching on predicting that a field (i.e. segment) would likely (or inversely not) include protected data by comparing the field type with a predetermined list of fields likely to contain protected data, hereinafter it will be assumed that the actions are occurring on the segment’s identified as likely to contain protected data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PII message scrubbing system taught by Bilodeau and Mabotuwana to include the protected data 
As per claim 2, the combination of Bilodeau, Mabotuwana, and Knodt discloses all of the limitations of claim 1. Bilodeau also discloses the following:
the computerized method of claim 1 further comprising: identifying one or more fields in the electronic message; and is taught in the Detailed Description at column 16 lines 25-36 (teaching on parsing the log into fields for the scrubbing agent); -AND-
identifying the data that encodes the personally identifying information in the one or more fields in the electronic message is taught in the Detailed Description at column 17 lines and in the Claims at column 23 lines 55-56 and in the Claims at column 23 lines 57-58 (teaching on the scrubbing unit scrubbing the log fields (here referred to as "processing groups") of the PII data).
As per claim 3, the combination of Bilodeau, Mabotuwana, and Knodt discloses all of the limitations of claim 2. Bilodeau also discloses the following:
the computerized method of claim 2 further comprising: analyzing values of the data that encodes the personally identifying information in the one or more fields and is taught in the Detailed Description at column 17 lines 56-62 (teaching on the PII data being classified into values - here "User" and "UserID" values); -AND-
identifying for each of the one or more fields, a value format of the data that encodes the personally identifying information in each of the one or more fields is taught in the Detailed Description at column 16 lines 18-20, column 18 lines 18-31, in the Figures at fig. reference character 510a, 516a and fig. 4 reference character 412, and 526a, and in the Claims at 
As per claim 4, the combination of Bilodeau, Mabotuwana, and Knodt discloses all of the limitations of claim 3. Bilodeau also discloses the following:
the computerized method of claim 3, wherein electronically removing the data that encodes the personally identifying information from the electronic message further comprises: maintaining the value format of the one or more fields while removing values of the personally identifying information encoded as the data in the one or more fields is taught in the Summary at column 3 lines 24-31, Detailed Description at column 4 lines 44-46, column 13 lines 41-60, and in the Claims at column 23 lines 55-56 and column 26 lines 37-39 (teaching on replacing the PII with a replacement with the same value as the removed PII).
As per claim 5, the combination of Bilodeau, Mabotuwana, and Knodt discloses all of the limitations of claim 4. Bilodeau also discloses the following:
the computerized method of claim 4, wherein electronically inserting the new data that encodes the non-personally identifying information into the electronic message to replace the removed data further comprises: for each of the one or more fields from which data was removed is taught in the Detailed Description at column 7 lines 20-21 and 27-32, column 21 lines 36-40, and in the Claims at column 23 lines 37-38 (teaching on the system obtaining the message containing PII as data for processing by the scrubber); -AND-
electronically generating new values using the value format identified, wherein the new values encode non-personally identifying information; and for each of the one or more fields from which data was removed, inserting the new data into each of the one or more fields, wherein the new data includes the new values that encode non-personally identifying information is taught in the Summary at column 3 lines 24-31, Detailed Description at column 4 lines 44-46, column 13 lines 41-60, and in the Claims at column 23 lines 55-56 and column 26 lines 37-39 (teaching on replacing the PII with a replacement with the same value as the removed PII and replacements being generated using a generalization function to create unique, PII-free placeholders).
As per claim 6, the combination of Bilodeau, Mabotuwana, and Knodt discloses all of the limitations of claim 1. Both Bilodeau and Knodt fail to teach the following limitation. Mabotuwana, however, discloses the following:
the computerized method of claim 1, wherein the electronic message is a Health Level Seven (HL7) protocol message is taught in the § II Methods A. Overview of HL7 on p. 303 in col 2 (teaching on an HL7 message with a series of segments with corresponding text fields).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PII message scrubbing system taught by Bilodeau to include HL7 message parsing based on header labels for PHI data as taught by Mabotuwana. A person having ordinary skill in the art would be motivated to include HL7 message parsing based on header labels for PHI data in order to “de-identify PHI from production HL7 messages so that the data is HIPAA-compliant… [and] so that other non-HIPAA fields (such as physician names) can also be easily de-identified.” (Mabotuwana in the § I. Introduction on p. 303 col 2). 

As per claim 7, Bilodeau teaches on the following limitations of the claim:
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon that, when executed, perform a method comprising is taught in the Claims at column 25 lines 27-29 (teaching on a computer readable medium with program storage encoded to perform the data scrubbing steps of the claimed invention);
identifying a field having PHI data in the segment corresponding to the header is taught in the Detailed Description at column 10 lines 3-9 and in the Claims at column 23 lines  (teaching on identifying PII in the message to be scrubbed);
identifying a value format of the PHI data in the field identified as having PHI data in the segment corresponding to the header is taught in the Detailed Description at column 16 lines 18-20, column 18 lines 18-31, in the Figures at fig. reference character 510a, 516a, and 526a, and in the Claims at column 23 lines 63-63 and column 24 lines 22-30 (teaching on parsing the log by data type (assumed to be analogous to value format));
electronically removing the [protected] data from the field identified as having PHI data in the segment correspond to the header; and is taught in the Summary at column 3 lines 24-31, Detailed Description at column 4 lines 44-46, column 13 lines 41-60, and in the Claims at column 23 lines 55-56 and column 26 lines 37-39 (teaching on replacing the PII with a replacement with the same value as the removed PII); -AND-
electronically creating a new HL7 message by inserting non-PHI data that conforms to the identified value format of the field into the segment of the HL7 message from which the PHI data is removed is taught in the Summary at column 3 lines 24-31, Detailed Description at column 4 lines 44-46, column 13 lines 41-60, and in the Claims at column 23 lines 55-56 and column 26 lines 37-39 (teaching on replacing the PII with a replacement with the same value as the removed PII and replacements being generated using a generalization function to create unique, PII-free placeholders).
Bilodeau fails to teach the following limitation of claim 7. Mabotuwana, however, does teach the following:
obtaining a Health Level 7 (HL7) message written in computer programming code, the HL7 message having a plurality of segments is taught in the § II Methods A. Overview of HL7 on 
identifying a header for each of the plurality of segments in the HL7 message is taught in the § II Methods A. Overview of HL7 on p. 304 in col 1 (teaching on identifying a header for each segment of the message that corresponds to a segment dependent on the type of message being transmitted);
for each header identified is taught in the § II Methods D. Algorithm Development - HL7 Parser on p. 305 in col 1 (teaching on parsing through the HL7 message headers to determine message body components most likely to contain PHI data for scrubbing - here using a key - value pair); -AND-
for each header recognized as corresponding to the type of segment predicted to encode PHI data is taught in the § II Methods D. Algorithm Development - HL7 Parser on p. 305 in col 1 (teaching on scrubbing message content from headers determined to contain PHI data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PII message scrubbing system taught by Bilodeau to include HL7 message parsing based on header labels for PHI data as taught by Mabotuwana. A person having ordinary skill in the art would be motivated to include HL7 message parsing based on header labels for PHI data in order to “de-identify PHI from production HL7 messages so that the data is HIPAA-compliant… [and] so that other non-HIPAA fields (such as physician names) can also be easily de-identified.” (Mabotuwana in the § I. Introduction on p. 303 col 2). 
Both Bilodeau and Mabotuwana fail to teach the following limitation of claim 7. Knodt, however, does teach the following:
recognizing when the header corresponds to a type of segment predicted to encode Personal Health Information (PHI) data and recognizing when the header corresponds to a type of segment predicted to not encode PHI data is taught in the Detailed Description in ¶ 0043 (teaching on predicting that a field (i.e. segment) would likely (or inversely not) include protected data by comparing the field type with a predetermined list of fields likely to contain protected data, hereinafter it will be assumed that the actions are occurring on the segment's identified as likely to contain protected data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PII message scrubbing system taught by Bilodeau and Mabotuwana to include the protected data recognition system using header field type prediction of Knodt with the motivation of providing a more exact location of the protected data instead of parsing through the entirety of the document fields as some fields are more likely to contain protected data than others (Knodt in the Detailed Description in ¶ 0043). 
As per claim 8, the combination of Bilodeau, Mabotuwana, and Knodt discloses all of the limitations of claim 7. Bilodeau also discloses the following:
the media of claim 7, wherein identifying the value format of the PHI data in the field further comprises two or more of: identifying a total number of characters in the field is taught in the Detailed Description at column 15 line 37-40, column 16 lines 49-53, and in the Summary at column 2 lines 55-58 (teaching on identifying the protected information's data type for scrubbing based on the number of characters in the field - here the number of integers for a network IP address);
identifying a position of each of the characters relative to one another in the field is taught in the Detailed Description at column 16 lines 18-23 and in the Figures at fig. 5c reference characters 510a and 526a (teaching on identifying the protected information's data type for scrubbing based on identifying delimiters and parsing based on character's proximity relative to the called delimiter value);
identifying when one or more of the characters are grouped together in the field; or is taught in the Detailed Description at column 17 lines 20-30 (teaching on grouping the values and scrubbing based on the grouped characters values); -AND-
identifying a relationship between the characters when one or more of the characters are grouped together in the field is taught in the Detailed Description at column 17 lines 20-30 (teaching on grouping the values and scrubbing based on the grouped characters values - here based on the UserID relationship between the two field values).
As per claim 9, the combination of Bilodeau, Mabotuwana, and Knodt discloses all of the limitations of claim 8. Bilodeau also discloses the following:
the media of claim 8, wherein the method further comprises: electronically generating the non-PHI data that conforms to the two or more of: the total number of characters identified in the field is taught in the Detailed Description at column 17 lines 54-56 (teaching on the replacement via generalization occurring by substituting asterisks in the position of the last four digits of a phone number);
the identified position of each of the characters relative to one another in the field is taught in the Detailed Description at column 17 lines 54-56 (teaching on the replacement via generalization occurring by substituting asterisks in the position of the last four digits of a phone number); -AND-
the relationship identified between the characters identified when one or more of the characters are grouped together in the field is taught in the Detailed Description at column 17 lines 52-53 (teaching on identifying the characters grouped together as an IP address then replacing the group with a more general country code).
As per claim 10, the combination of Bilodeau, Mabotuwana, and Knodt discloses all of the limitations of claim 7. Bilodeau also discloses the following:
the media of claim 7, wherein identifying the field having PHI data further comprises identifying all of the plurality of fields within the segment in the HL7 message that include PHI data; and is taught in the Detailed Description at column 17 lines and in the Claims at column 23 lines 55-56 and in the Claims at column 23 lines 57-58 (teaching on the scrubbing unit scrubbing the log fields (here referred to as "processing groups") of the PII data); -AND-
wherein identifying the value format of the PHI data in the field further comprises recognizing a plurality of value formats for the plurality of fields within the segment in the HL7 message that include PHI data is taught in the Detailed Description at column 16 lines 18-20, column 18 lines 18-31, in the Figures at fig. reference character 510a, 516a, and 526a, and in the Claims at column 23 lines 63-63 and column 24 lines 22-30 (teaching on parsing the log by data type (assumed to be analogous to value format)).
As per claim 11, the combination of Bilodeau, Mabotuwana, and Knodt discloses all of the limitations of claim 10. Bilodeau also discloses the following:
the media of claim 10, wherein the method further comprises: locating, in a data store, the non-PHI data that corresponds to the field and that conforms to the identified value format of said field is taught in the Summary at column 3 lines 24-31, Detailed Description at column 4 lines 44-46, column 13 lines 41-60, and in the Claims at column 23 lines 55-56 and column 26 lines 37-39 (teaching on replacing the PII with a replacement with the same value as the removed PII and replacements being generated using a generalization function to create unique, PII-free placeholders).
As per claim 12, the combination of Bilodeau, Mabotuwana, and Knodt discloses all of the limitations of claim 11. Bilodeau also discloses the following:
the media of claim 11, wherein the non-PHI data is simultaneously inserted into all the plurality of fields from which the PHI data is removed to electronically create the new HL7 message is taught in the Summary at column 3 lines 24-31, Detailed Description at column 4 lines 44-46, column 13 lines 41-60, and in the Claims at column 23 lines 55-56 and column 26 lines 37-39 (teaching on replacing the PII with a replacement with the same value as the removed PII and replacements being generated using a generalization function to create unique, PII-free placeholders).
As per claim 13, the combination of Bilodeau, Mabotuwana, and Knodt discloses all of the limitations of claim 7. Bilodeau also discloses the following:
the media of claim 7, wherein the method further comprises: providing the new HL7 message as input to a dataflow is taught in the Detailed Description at column 6-7 lines 65-14 and in the Figures at fig. 1 reference characters 116, 118, 122b, and fig. 4 reference character 418 (teaching on the dataflow of sending the scrubbed files that are then fitted with replacement text to the consumer's device).

As per claim 14, Bilodeau teaches on the following limitations of the claim:
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon that, when executed, perform a method comprising is taught in the Claims at column 25 lines 27-29 (teaching on a computer readable medium with program storage encoded to perform the data scrubbing steps of the claimed invention);
identifying one or more fields containing PHI data in the segment corresponding to the header is taught in the Detailed Description at column 10 lines 3-9 and in the Claims at column 23 lines  (teaching on identifying PII in the message to be scrubbed);
for each of the one or more fields identified as containing PHI data based on the segment corresponding to the header in the plurality of messages, identifying defined value format of each of the one or more fields based on the [protected] data in the field is taught in the Detailed Description at column 16 lines 18-20, column 18 lines 18-31, in the Figures at fig. reference character 510a, 516a, and 526a, and in the Claims at column 23 lines 63-63 and column 24 lines 22-30 (teaching on parsing the log by data type (assumed to be analogous to value format));
for the plurality of messages, electronically removing [protected] data from each of the one or more fields identified as containing [protected] data based on the segment corresponding to the header; and is taught in the Summary at column 3 lines 24-31, Detailed Description at column 4 lines 44-46, column 13 lines 41-60, and in the Claims at column 23 lines 55-56 and column 26 lines 37-39 (teaching on replacing the PII with a replacement with the same value as the removed PII); -AND-
for each of the one or more fields from which the [protected] data is removed, electronically and simultaneously inserting non-[protected] data that conforms to the defined value format of that field into the plurality of messages is taught in the Summary at column 3 lines 24-31, Detailed Description at column 4 lines 44-46, column 13 lines 41-60, and in the Claims at column 23 lines 55-56 and column 26 lines 37-39 (teaching on replacing the PII with a replacement with the same value as the removed PII and replacements being generated using a generalization function to create unique, PII-free placeholders).
Bilodeau fails to teach the following limitation of claim 14. Mabotuwana, however, does teach the following:
obtaining a plurality of messages written in computer programming code that include Personal Health Information (PHI) data is taught in the § II Methods A. Overview of HL7 on 
identifying a header for each of the plurality of segments in the HL7 message is taught in the § II Methods A. Overview of HL7 on p. 304 in col 1 (teaching on identifying a header for each segment of the message that corresponds to a segment dependent on the type of message being transmitted);
for each header identified is taught in the § II Methods D. Algorithm Development - HL7 Parser on p. 305 in col 1 (teaching on parsing through the HL7 message headers to determine message body components most likely to contain PHI data for scrubbing - here using a key - value pair); -AND-
for each header recognized as corresponding to the one or more types of segment predicted to encode PHI data is taught in the § II Methods D. Algorithm Development - HL7 Parser on p. 305 in col 1 (teaching on scrubbing message content from headers determined to contain PHI data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PII message scrubbing system taught by Bilodeau to include HL7 message parsing based on header labels for PHI data as taught by Mabotuwana. A person having ordinary skill in the art would be motivated to include HL7 message parsing based on header labels for PHI data in order to “de-identify PHI from production HL7 messages so that the data is HIPAA-compliant… [and] so that other non-HIPAA fields (such as physician names) can also be easily de-identified.” (Mabotuwana in the § I. Introduction on p. 303 col 2). 
Both Bilodeau and Mabotuwana fail to teach the following limitation of claim 14. Knodt, however, does teach the following:
recognizing when the header corresponds to one or more types of segment predicted to encode PHI data and recognizing when the header corresponds to a type of segment predicted to not encode PHI data is taught in the Detailed Description in ¶ 0043 (teaching on predicting that a field (i.e. segment) would likely (or inversely not) include protected data by comparing the field type with a predetermined list of fields likely to contain protected data, hereinafter it will be assumed that the actions are occurring on the segment’s identified as likely to contain protected data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PII message scrubbing system taught by Bilodeau and Mabotuwana to include the protected data recognition system using header field type prediction of Knodt with the motivation of providing a more exact location of the protected data instead of parsing through the entirety of the document fields as some fields are more likely to contain protected data than others (Knodt in the Detailed Description in ¶ 0043). 
As per claim 15, the combination of Bilodeau, Mabotuwana, and Knodt discloses all of the limitations of claim 14. Bilodeau also discloses the following:
the media of claim 14, wherein the method further comprises: associating two or more messages of the plurality of messages that contain identical PHI data and for each of the one or more fields from which the identical PHI data is removed for the two or more associated messages, electronically and simultaneously inserting identical non-PHI data into the two or more associated messages is taught in the Claims at column 26 lines 25-39 (teaching on replacing the scrubbed protected data with the same replacement value for the additional instances of the specific personally identifiable information).
As per claim 16, the combination of Bilodeau, Mabotuwana, and Knodt discloses all of the limitations of claim 15. Bilodeau also discloses the following:
the media of claim 14, wherein the method further comprises: retrieving, from a data store, the non-PHI data that corresponds to the field and conforms to the defined value format of said field is taught in the Summary at column 3 lines 24-31, Detailed Description at column 
As per claim 17, the combination of Bilodeau, Mabotuwana, and Knodt discloses all of the limitations of claim 14. Bilodeau also discloses the following:
the media of claim 14, wherein the method further comprises: wherein the PHI data in the HL7 message is recognized as distinguishable from the non-PHI data in the HL7 message is taught in the Detailed Description at column 10 lines 3-9, column 18 lines 32-41, and in the Claims at column 23 lines  (teaching on identifying the protected information in the message to be scrubbed from the non-protected information - maintaining as much relevant non-protected information as possible to reduce over-scrubbing); -AND-
based on user-defined configurations is taught in the Detailed Description at column 14 lines 51-55 (teaching on the scrubber-agent configurations to determine the correct replacement values for the protected information).
As per claim 19, the combination of Bilodeau, Mabotuwana, and Knodt discloses all of the limitations of claim 14. Bilodeau also discloses the following:
the media of claim 14, wherein the method further comprises: when two or more of the plurality of messages contain identical PHI data, inserting non-identical non-PHI data into the two or more of the plurality of messages for each of the one or more fields from which the PHI data is removed for the two or more of the plurality of messages is taught in the Detailed Description at column 6 lines 55-60 and column 14 lines 11-18 (teaching on providing alternative scrubbing configurations for different output users and multiple generalizations for a single protection information value). 
As per claim 20, the combination of Bilodeau, Mabotuwana, and Knodt discloses all of the limitations of claim 14. Bilodeau also discloses the following:
the media of claim 14, wherein the method further comprises: providing the new HL7 message as input to a dataflow is taught in the Detailed Description at column 6-7 lines 65-14 and in the Figures at fig. 1 reference characters 116, 118, 122b, and fig. 4 reference character 418 (teaching on the dataflow of sending the scrubbed files that are then fitted with replacement text to the consumer's device).

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Bilodeau and Carmo (US Patent No. 10,223,548)[hereinafter Bilodeau] in view of Mabotuwana et al., An HL7 Data Pseudonymization Pipeline, Int Conference on Healthcare Informatics (2015) [hereinafter Mabotuwana] in further view of Knodt et al. (US Patent App Pub No 2016/0259957)[hereinafter Knodt] in further view of Burkett et al. (US Patent Publication No. 2018/0276248)[hereinafter Burkett] . 
As per claim 18, the combination of Bilodeau, Mabotuwana, and Knodt discloses all of the limitations of claim 14. Bilodeau, Mabotuwana, and Knodt all fail to teach the following; Burkett, however, does disclose:
the media of claim 14, wherein the non-PHI data inserted into the new HL7 message is compatible with HL7 messaging protocol is taught in the Detailed Description at p. 3 ¶ 0039 (teaching on an encryption method for scrubbing PHI from a HL7 message and the HL7 status after the scrubbing is maintained).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PII message scrubbing system taught by Bilodeau, Mabotuwana, and Knodt to include scrubbing PHI from HL7 messages and maintaining the HL7 formatting requirements as taught by Burkett. A person having ordinary skill in the art would be motivated to include scrubbing PHI from HL7 messages to the PII message scrubbing system because it is necessary “to remove (“de – identify”) the PHI from the responsive reports and / or images to protect patient confidentiality” (see Burkett in the Detailed Description at p. 2 ¶ 0029). 

Response to Arguments
Applicant’s arguments, see Rejections under 35 U.S.C. §112(a), filed 04 November 2020, with respect to the rejection of claims 1-20 under 35 U.S.C. §101 have been fully considered but are not persuasive. Applicant asserts that, as the Specification should enjoy a strong presumption of compliance with the written description requirements, the Office must have a reasonable basis to challenge the adequacy of the written description which requires a showing by a preponderance of evidence, why a person skilled in the art would not recognize in an applicant’s disclosure a description of the invention defined by the claims. Applicant then provided evidence from the disclosure where the Specification discloses an intelligently preprogrammed ability of the claimed methods and system to distinguish between segments that are predicted to have PII and segments predicted to not have PII based on the specific segment header. While Examiner respects that there is a deference to compliance with the written description requirements, the original disclosure does not indicate any intelligible system for recognizing when the header corresponds to a type of segment predicted to encode personally identifying information and recognizing when the header corresponds to a type of segment predicted to not encode the personally identifying information. While the original disclosure describes the structure of message data within field’s with specific types, the specification never states how the field type is used to predict if the field value contains protected information. The specification does indicate that such a relationship exist, but does not disclose reproducible steps where one having ordinary skill in the art at the time the invention was filed could reasonable believe that the inventor was in possession of a protected information prediction from field type system/method. As indicated above, while the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology, the claims read in light of the specification fail to disclose the algorithm for recognizing when the header corresponds to a type of segment having an increased likelihood of encoding personally identifying information in sufficient detail.


Applicant’s arguments, see Rejections under 35 U.S.C. §101, filed 04 November 2020, with respect to the rejection of claims 1-20 under 35 U.S.C. §101 have been fully considered but are not persuasive.
Step 2A – Judicial Exception Analysis, Prong 1:
Applicant asserts that aspects of the claimed invention cannot be accomplished via human mental work and therefore the claims should not be directed towards an abstract idea. Under Step 2A, Prong 1 and 2, the limitations of the claim are analyzed under two classifications (1) the abstract idea of the claim and (2) additional elements of the claim. Applicant asserts these features are not abstract ideas performable in the human mind: "electronically and simultaneously inserting non-PHI data that conforms to the defined value format of that field into the plurality of messages" (claim 14); "providing the new HL7 message as input to a dataflow" (claim 13); HL7 message (claims 7 and 14). Examiner disagrees that “simultaneously inserting non-PHI data that conforms to the defined value format of that field into the plurality of messages" is not a mental process performable by the use of pen and paper – the process of redacting documents and adding generic placeholders for identifying information is a process performable by pen and paper. Examiner submits that the abstract idea does not read on the entirety of the inventive concept – specifically on the term “electronically”. However, the use of electronic means for performing the abstract idea is not enough to overcome Step 2A Prong 1 (2019 Revised Patent Subject Matter Eligibility Guidance, 84 FED. REG. 4 (January 7, 2019) at p. 8 footnote 54 further citing  Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316-18 (Fed. Cir. 2016) where the electronic implementation of human activity was not adequate to overcome Step 2A Prong 1). Finally, the use of the term “simultaneously” does not disqualify the limitation from being categorized as an abstract idea. Language such as concurrently, automatically, instantly, or simultaneously to describe the automation of a manual process is not enough to overcome a subject matter eligibility rejection (MPEP § 2106.05(a)(I) Examples that the courts have indicated may not mere automation of  manual processes). Examiner also notes that language such as this is not restricted to computer processes, humans can automatically/instantly/simultaneously complete different tasks (see MPEP § 2106.04(a)(2)(III) stating that the mental processes may be completely by humans plural – not just a singular human mind). Examiner agrees that the remaining two limitations the applicant asserts are not a mental process and are instead analyzed under prong 2 as additional elements to the abstract idea.
Step 2A – Judicial Exception Analysis, Prong 2:
Applicant asserts that the claim limitations as a whole integrate the abstract idea into a practical application as an improvement to data security technology in light of HIPAA standards. Examiner disagrees. As stated previously, the use of redaction when sharing protected information is a common historical practice as a solution to the data security problem. The specification or claim language fails to distinguish how identifying messages likely to contain protected information then removing said protected information is advantageous or technically improving on the data scrubbing systems common in the art.  If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP § 2106.05(a)). Additionally, an important McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03 (MPEP § 2106.05(a)(II)). The instant claims seem analogous to MPEP § 2106.05(a)(II) examples that the courts have indicated may not be sufficient to show an improvement to technology, example iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
Step 2B – Additional Elements that Amount to Significantly More: 
Applicant asserts that the ordered combination of the features address the technological problem asserted in the specification of securing private information data against unwanted disclosure during HL7 electronic exchange of the private health information data in computer systems. Examiner disagrees. Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. There is no evidence provided in the specification that the combination of elements are all specifically needed in a particular order to solve the generic problem of “securing private information data against unwanted disclosure”. Additionally, Examiner notes that the practice of scrubbing PHI data from HL7 is a well understood, routine, and conventional practice in data security as evidenced by (1) Ferrández et al., Evaluating current automatic de-identification methods with Veteran’s health administration clinical documents, 12(109) BMC MEDICAL RESEARCH METHODOLOGY 3 (2012) (see for an example of PHI scrubbing from an HL7 messaging system); (2) Friedlin and McDonald, A Software Tool for Removing Patient Identifying Information from Clinical Documents, 15(5) J OF THE AMERICAN MED INFORMATICS ASS 601-610 (Oct. 2008)(see for an example of a software tool for removing patient identifying information from a HL7 message); and (3) Kushida et al., Strategies for de-identification and anonymization of electronic health record data for use in multicenter research studies, 50 MED CARE S82-101 (July 2012)(see for an example of de-identification and anonymization of HL7 messages from clinical text documents). 
More specifically, Applicant argues that the ordered combination of the features recites a particular way to address the technological problem (explained above), and achieve the desired result of removing PII/PHI from data in electronic messages and inserting non-PI/PHI data into the electronic/HL7 messages with segment formatting conformance. This further results in creating electronic/HL7 messages that are still usable in computer system workflows without any of the security or privacy problems. While Examiner recognizes that the ordered combination of the abstract idea elements may amount to a particular way to solve a technological problem, the analysis under Step 2B is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry (MPEP § 2106.05(d)). Here, the additional elements are considered a well understood, routine, and conventional use of a computational environment. While the problem may be solved utilizing an improve process that falls within a mental process, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology (MPEP § 2106(a)(II)).

Applicant’s arguments, see Rejections under 35 U.S.C. §103, filed 04 November 2020, with respect to the rejections of claims 1-20 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in further view of Knodt, as per the rejection above.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626